BoE bk &
UNITED STATES BANKRUPTEY COURT

IN THE UNITED STATES BANKRUPTCY COURT OF ILINOIS NORTHERN MORTHERN DISTRICT OF ILLINOIS
EASTERN DISTRICT MAR 2 3 2024
JEFFREY P. ALLSTEADT, ULE
IN RE KALID JAMA et al., ) Case No. 21°-02713 INTARE 4 1 EE
Debtor } Chapter 13 convert to Chapter 7

} Honorable Judge Deborah L. Thorne
RANAC, INC )

Creditor )

)

THE DEBTOR”S RESPONSE TO MOTION TO LIFT THE AUTOMATIC STAY 362 {a)

 

NOW COMES the Debtor Kalid Jama (“Pro-se’) and in support of his Response motion state as follows:

1.Debtor Kalid Jama filed a Petition under chapter 13 Bankruptcy relief .

2. In this Case , the automatic stay became effective on March 2, 20214. It is well- establish | case law
that acts taken in violation of the automatic stay imposed under section 362 {a) o the Bankruptcy
Code are deemed Void ab ignition and lack effect. See Middle Tenn. News, Co., Inc., v. Charnel of

Cincinnati, Inc., 250 F. 3d. 1077. 1082, (7" Cir. 2000).

3. The filing of a petition under the Bankruptcy Code acts as ab automatic stay against almost anything a

creditor can do against the Debtor or its property .

4, (1) That the Creditor has not show that the Debtor has no equity in the property property {2) The
is worth less than the secure debt. That Creditor interests are adequately protected thereby the
creditor will eventually end up with the same value as the property wa worth of the date the

bankruptcy was filed . (4) The Debtor has maintaining the property.
